REASONS FOR ALLOWANCE
Claims 1, 5-9, 12 and 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the closest prior art is to Kluit.  As set forth above, Kluit discloses a method of making a sandwich panel comprising a PEI core using a swelling agent such as acetone as a blowing agent wherein cooling is carried out in two stages – an initial cooling down to a temperature of 90 ° at a first cooling rate and a second cooling to room temperature at a second lower cooling rate (see analysis of claim 1 in previous Office Action).  As also set forth above, Kluit suggest using a first cooling rate of 200 ℃/min or more and a second cooling rate of 20 ℃/min or less when using acetone as a blowing agent (see analysis of claim 1 in previous Office Action).  There is evidence of nonobviousness, however, which distinguishes the method of claim 1 from Kluit.  Moreover, the comparative date in the specification establishes that sandwich panels having PEI as the thermoplastic of the core part and acetone as a blowing agent, when manufactured using an initial cooling rate of 216 ℃/min and a second cooling rate of 20 ℃/min resulted in panels having unexpectedly superior adhesion between the core and cover parts (Examples 1-2, pp. 6-8 of the specification).  Moreover, these panels exhibited failure in the core part when tested in tension (7:22-24, 8:6-8 of the specification) whereas similar panels made using an initial cooling rate of 135 ℃/min exhibited adhesive failure at the interface between the core and covers (Comparative Example 3, pg. 8 of the specification).  This improvement in adhesion between the core and cover at initial cooling rates of 216 ℃/min would not have been expected based on Kluit.  Moreover, Kluit did not recognize that increasing the initial cooling rate would improve adhesion between the core and cover parts.  
The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claim 1.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claim 1 without impermissible hindsight.  For the foregoing reasons, the invention of claim 1 is deemed non-obvious.  Claims 5-9, 12 and 29-30 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746